Citation Nr: 1542026	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 26, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) and alcohol abuse.

2.  Entitlement to service connection for left elbow disorder, to include  epicondylitis or a disorder due to undiagnosed illness. 

3.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for an ulcer condition, to include as secondary to PTSD and alcohol abuse.  

6.  Entitlement to service connection for hypertension, to include as secondary to PTSD and alcohol abuse. 

7.  Entitlement to service connection for arthritis, other than in the left knee. 

8.  Entitlement to service connection for hemorrhoids. 

9.  Entitlement to service connection for vision loss. 

10.  Entitlement to service connection for gallstones. 

11.  Entitlement to service connection for kidney stones. 

12.  Entitlement to service connection for diarrhea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1985 and from May 1989 to May 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008, March 2012, and February 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.      

During the course of the appeal, in a December 2013 Decision Review Officer (DRO) decision and accompanying supplemental statement of the case, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with alcohol abuse and granted a 50 percent rating for such disability, effective September 26, 2013.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision so as to reflect the assigned staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In May 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The claims for higher initial ratings for PTSD and alcohol abuse as well as service connection for bilateral knees and left elbow disorders were remanded by the Board in June 2014 for further development.  At that time, the Board also remanded issues of entitlement to service connection for a parenchymal scar and a back disorder.  Service connection for those issues was granted by the AOJ in a November 2014 rating decision.  As such, the appeal with respect to such issues has been satisfied in full and they are no longer before the Board. 

The Board notes that additional VA treatment records were added to the record subsequent to the issuance of the November 2014 supplemental statement of the case.  In a September 2015 statement, the Veteran, through his representative, waived AOJ consideration of such additional evidence.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to service connection for shortness of breath and allergies, and increased ratings for chronic bronchitis with parenchymal scar and lumbosacral strain, have been raised by the record in the July 2015 Fully Developed Claim form, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left knee disorders are adjudicated herein.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral knee disorders have been attributed to known clinical diagnoses of chondromalacia patella, osteoarthritis, and patellofemoral syndrome, and are not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2008 letter, sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board acknowledges that, in July 2014, the Veteran submitted an authorization and consent form for a record from Dr. Davis dated on February 1, 2008.  Such record was already in the file, thus no further request is required with respect to this record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in August 2014 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

With respect to the June 2014 Remand, the Board finds that the remand directives were met regarding the claims for service connection for bilateral knee disorders.  In this regard, in July 2014, the AOJ sent the Veteran a letter inviting him to submit additional evidence in support of his claim, or to provide another authorization and consent form so that the AOJ could obtain records on his behalf.  In this regard, the Board acknowledges that the Veteran submitted an authorization and consent form regarding records from Dr. Davis, but that no AOJ action was taken.  Significantly, the form only authorized VA to obtain records from Dr. Davis that were dated on a particular date in February 2008.  A review of the file reveals that records relevant to that date, from Dr. Davis, are already in the file.  Further, during his hearing before the Board, the Veteran reported that he believed the records regarding knee pain medication (which he testified was prescribed by Dr. Davis) were already provided to the RO.  Transcript p. 25.  Additionally, there is no question that the Veteran was aware that he should have designated a larger time frame if he wanted VA to obtain records from a longer period.  In this regard, he referenced a greater time frame in a separate authorization and consent form for his psychiatric disability that was submitted at the same time.  As such, there are no additional private treatment records for the AOJ to obtain.  Additionally, pursuant to the June 2014 remand, the AOJ obtained updated VA treatment records.  Finally, the AOJ provided the Veteran with a VA examination as directed and, as indicated previously, such was conducted in August 2014 and includes an adequate opinion upon which to decide the claims.  Therefore, the Board finds that the AOJ has substantially complied with the June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also observes that the Veteran was afforded the opportunity to testify before the Board in May 2014.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the May 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included entitlement to service connection for a bilateral knee disorder.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his bilateral knee disorder(s).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and etiology of the Veteran's bilateral knee disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a right knee disease recognized as chronic under 38 C.F.R. 
§ 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable to the right knee.  However, as he has a diagnosis of left knee osteoarthritis, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable to the left knee and will be addressed herein.

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317  if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he has a bilateral knee disorder as a result of his in-service duties as a truck driver, which include performing maintenance on the vehicles, in that such caused problems with his joints, to include his bilateral knees.  The Veteran further indicated that running and carrying a backpack/rucksack also caused such disorders.  In the alternative, the Veteran alleges that his bilateral knee disorders are due to an undiagnosed illness as a result of his service in Southwest Asia. 

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  However, despite the Veteran's contention that he has an undiagnosed bilateral knee disorder manifested by pain, such has been attributed to known clinical diagnoses of chondromalacia patella, osteoarthritis, and patellofemoral syndrome.  Therefore, service connection may not be awarded pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, the Board has considered whether such may be granted on a direct or presumptive basis.

In this regard, the Board observes that, as relevant to the left knee, such carries a diagnosis of mild osteoarthritis.  As such, the Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in May 1992.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding a continuity of knee symptomatology since service to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for left knee degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  As indicated previously, the Veteran does not have a diagnosis of a chronic disease, such as arthritis, subject to presumptive service connection in the right knee.

Relevant to direct service connection, the Veteran's service treatment records are negative for any knee complaints, treatment, or diagnoses.  The November 1991 service separation examination showed normal lower extremities.  In the accompanying November 1991 Report of Medical History, the Veteran denied any swollen or painful joints as well as trick or locked knee.  However, the Board acknowledges the Veteran's sworn testimony that he was rushed through the separation examination and that his in-service duties included being a truck driver, performing maintenance on the vehicles, as well as running and carrying a backpack/rucksack.  

Post-service treatment records reflect a diagnosis of chondromalacia patella bilaterally.  See June 2007 VA treatment record.  Post-service treatment records also indicate left knee mild osteoarthritis via X-ray evidence.  Id. 

The Veteran was provided a VA examination in August 2014 to determine the nature and etiology of any currently diagnosed bilateral knee disability, or whether he has a chronic disability due to undiagnosed illness as a result of his service in Southwest Asia.  During the examination, the Veteran reported that his knee pain began one to two years after service.  He reported aching pain with climbing stairs, and that kneeling and squatting also caused him to have knee pain. He reported occasional swelling in the knees.  He denied any injury in service.  The examiner noted that the Veteran's lower extremities were positive for shin splints on both sides as well as tenderness on inferior patella and patellar tendons, bilaterally.  X-rays taken in conjunction with the examination noted an impression of normal examination except for mild left patellar spurring.  The August 2014 VA examiner concluded that the Veteran's knee symptoms are not related to a medically diagnosed but unexplained chronic multisystem illness.  Rather, the examiner found that the Veteran's knee symptoms are attributed to a known clinical diagnosis of patellofemoral syndrome (PFS).  Therefore, based on the August 2014 VA examiner's opinion, the Board finds that the Veteran's claimed knee symptoms are not related to a chronic undiagnosed illness or a medically diagnosed but unexplained chronic multisystem illness.  

Furthermore, the August 2014 VA examiner found that the Veteran's diagnosed bilateral knee disorders were not etiologically related to the Veteran's service.  The VA examiner specifically considered the Veteran's claim that his knee disorders were related to his duties in service, to include an in-service back strain, shin splints, running and carrying a backpack/rucksack, and/or lifting equipment.  The examiner noted the Veteran's report of the onset of the knee symptoms one to two years after military service and noted that the Veteran was a credible historian.  The examiner  explained that if the Veteran's knee disorders were related to service, he would have manifested with pain directly in conjunction with the activities in service.  The examiner explained that the delay in onset of symptoms by at least over a year after military service make it unlikely that there is any relationship between his knee condition and his military service, including his physical activities during military service.  

Moreover, as the Veteran was granted service connection for his back disorder, the Board also finds it significant that the examiner explained that shin splints and the Veteran's back symptoms would not influence or cause the development of the PFS condition as it is a primary disease of the knee joint itself and is a repetitive motion injury of the patellofemoral complex (the patellar tendon, patella and the femoral condyles and insertion on the tibia).  The examiner noted that the patellofemoral complex is unaffected by distant back pain or the muscles of the lower shins even if there was some alteration in gait.  The examiner further stated that alteration in gait alone is rarely sufficient enough to cause this condition and noted that the Veteran did not have any reports of significant alteration in gait by records or by history at the time of onset of the PFS. 

The Board accords great weight to the August 2014 VA examiner's opinion such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.  In this regard, the Board notes that VA and private treatment records have been reviewed, but do not support a finding that the Veteran's bilateral knee disorders are related to service. 

The Board further notes that the Veteran has contended on his own behalf that his current bilateral knee disorders are related to his service, to include service in the Southwest Asia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of chondromalacia patella, osteoarthritis, and/or PFS falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of etiology of the aforementioned knee disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his bilateral knee disorders to have no probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Moreover, to the extent that the Veteran contends that his bilateral knee symptoms began in service and continued since service, the Board finds these statements not credible.  The Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran testified during his May 2014 hearing that he experienced knee symptoms during service when he would start to stand up after working on vehicles.  He also reported that he had sought out medical treatment in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran denied having swollen or painful joints as well as trick or locked knee at his service discharge examination, which represented the close of his military career.  In November 1991, he also denied being treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  The Board notes that the Veteran's November 1991 statements were made many years prior to the filing of the instant claim for service connection, and are highly probative as they are contemporaneous with the time in question.  The Board also finds it significant that the service treatment records reflect that the Veteran sought treatment for complaints in service such as back pain, sore throat, facial rash, but do not reflect treatment for knee complaints.  Similarly, he reported that when he would report to sick call for knee complaints, they would give him medicine and give him two to three days off work.  However, a review of his service personnel records do not reflect that he was ever put on a medical profile.    Due to these inconsistencies with the record, the Board finds the Veteran's sworn testimony that he sought medical treatment for his knees in service to be not credible. 

VA treatment records do not reflect that the Veteran reported a history of knee symptoms in August 1992 when he entered the VA system as a new patient, but did report his history of back and elbow symptoms.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702   (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Additionally, the Veteran did not report an in-service injury or complaints referable to his knees until he filed a claim for VA benefits in July 2007.  Further, he reported to the August 2014 VA examiner that his knee symptoms began one to two years post-service. 

Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomology and his in-service onset of knee symptoms to not be credible.  

For all of the foregoing reasons, the Board finds that service connection for right and left knee disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds that additional development is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the left elbow disorder, the Board remanded the claim in June 2014 for a VA examination so as to determine the nature and etiology of such disorder.  Such examination was provided in August 2014.  The Board acknowledges that during the examination, the Veteran informed the examiner that he sought service connection for his right elbow, not the left elbow.  As a result, the August 2014 VA examiner did not discuss whether the Veteran had a left elbow disorder that was related to service, or whether he had, at any time during the pendency of the claim, a chronic left elbow disorder due to undiagnosed illness.  Despite his comments to the VA examiner, the Veteran has not withdrawn his appeal for a left elbow claim.  To the contrary, his representative issued an Informal Hearing Presentation in support of the issue on appeal in September 2015.  Further, a review of the file reveals that, in July 2007, the Veteran was diagnosed with epicondylitis of the left elbow.  As such diagnosis was present during the pendency of the claim, the examiner should have discussed the diagnosis and whether it was related to service, even if the disorder had since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an addendum opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, supra. 

Regarding the claim for higher initial ratings for PTSD and alcohol abuse, the evidence indicates that such disability may have worsened since the Veteran was last examined by VA in December 2013.  In this regard, in November 2014, the Veteran filed a claim for an increased rating.  Additionally, an August 2015 insurance form for relief under the Family Medical Leave Act, signed by the Veteran and his physician, indicate that he was hospitalized on multiple occasions in 2014 and 2015 for PTSD, subsequent to the June 2014 Remand.  His physician indicated that it was medically necessary for the Veteran to be absent from work during flare-ups.  The physician described the flare-ups as occurring three times in three to four months, and lasting from 4 hours to two to three days, per episode.  The physician also noted that the Veteran has been depressed, had a lack of concentration at work, an inability to focus, memory deficit of recent events, nightmares, anger instability, agitated, does not socialize with peers, hypervigilant, inability to tolerate noise and has panic attacks without triggers.  The physician noted that the Veteran also has insomnia that is combat-related.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination).

Further regarding such claim, following the July 2014 letter sent to the Veteran by the AOJ, the Veteran submitted an authorization and consent form in order for the AOJ to obtain private treatment records from Dr. Palmer, dated from June 2007 to the present.  See Authorization and Consent form received by VA in July 2014.  There is no indication that the AOJ ever attempted to obtain the records.  In fact, in the November 2014 supplemental statement of the case, the AOJ noted that it had not received any completed authorization and consent forms.  As the July 2014 authorization and consent form has now expired, the Veteran should be offered the opportunity to submit any outstanding treatment records or to complete additional authorization and consent form for VA to seek the records on his behalf.   

Finally, with respect to the claims for service connection for ulcer condition, hypertension, arthritis, hemorrhoids, vision loss, gallstones, kidney stones, and diarrhea the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In a February 2014 rating decision, the AOJ denied service connection for the disabilities.  The Veteran submitted a notice of disagreement in March 2014.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to service connection for ulcer condition to include as secondary to PTSD and alcohol abuse, hypertension to include as secondary to PTSD and alcohol abuse, arthritis, hemorrhoids, vision loss, gallstones, kidney stones, and diarrhea.  Please advise them of the time period in which to perfect the appeals.  If the Veteran perfects his appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD since June 2007.  In particular, he should be asked to complete another authorization and consent form for Dr. Palmer as the July 2014 authorization and consent form has now expired.  He should be further requested to identify the facility where he was hospitalized for PTSD in 2014 and 2015.

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding treatment records have been associated with the claims file, return the file to the August 2014 VA examiner to issue an addendum opinion regarding the nature and etiology of the claimed left elbow disorder.  If the examiner is not available, an opinion should be sought from another qualified clinician.  The claims file must be reviewed in conjunction with such the rendering of opinion, and the examiner must indicate that such review occurred.
The Board leaves it to the discretion of the clinician selected to offer the opinion, to determine whether the Veteran should be reexamined.  If he is reexamined, any necessary testing should be conducted.  

(A)  The examiner should specifically state whether the Veteran's left elbow joint pain is/was attributed to a known clinical diagnosis.  The examiner should consider the July 2007 VA outpatient treatment record which diagnosed epicondylitis, even if it is determined that the left elbow disorder has resolved. 

(B)  For each diagnosed disorder, including a disorder that may have resolved, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's military service, to include his in-service duties as a truck driver, to include performing maintenance on the vehicles.

(C)  If the Veteran's symptoms of joint pain of the left elbow cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has/had objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left elbow disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding left elbow pain, even if such pain resolved during the pendency of the claim.  The rationale for any opinion offered should be provided.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in August 2011 and December 2013, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to higher initial ratings for PTSD and alcohol abuse, and service connection for a left elbow disorder should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


